UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended OCTOBER 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-5449 COMARCO, INC. (Exact name of registrant as specified in its charter) California 95-2088894 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 25541 Commercentre Drive, Suite 250, Lake Forest, California 92630 (Address of principal executive offices and zip code) (949) 599-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Ö No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Ö Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No Ö The registrant had 7,614,954 shares of common stock outstanding as of December 7, 2012. COMARCO, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED OCTOBER31, 2012 TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets as of October 31, 2012 and January 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended October 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 4. CONTROLS AND PROCEDURES 33 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 34 ITEM 1A. RISK FACTORS 35 ITEM 6. EXHIBITS 35 SIGNATURES 37 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and par value amounts) October 31, January 31, 2012 (A) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable due from customers, net of reserves of $1 and $6, respectively Accounts receivable due from suppliers, net of reserves of $24 and $81, respectively Inventory, net of reserves of $1,082 and $1,791, respectively Other current assets 33 63 Total current assets Property and equipment, net Restricted cash 82 92 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued liabilities Loan payable, net of discount — Derivative liabilities — Total current liabilities Deferred rent, net of current portion 43 41 Total liabilities Commitments, Contingencies and Subsequent Events Stockholders’ Deficit: Preferred stock, no par value, 10,000,000 shares authorized; no shares issued or outstanding at October 31, 2012 and January 31, 2012, respectively — — Common stock, $0.10 par value, 50,625,000 shares authorized; 7,614,954 and 7,388,194 shares issued and outstanding at October 31, 2012 and January 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (A)Derived from the audited consolidated financial statements as of January 31, 2012. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended October 31, Nine Months Ended October 31, Revenue $ Cost of revenue (1) Gross profit Selling, general, and administrative expenses Engineering and support expenses Operating loss ) Interest expense, net ) Loss due to change in fair value of derivative liabilities ) — ) — Other income, net — — — 34 Loss from continuing operations before incometaxes ) Income tax expense — — (2
